Case 4:18-cv-00247-ALM Document 147 Filed 03/30/20 Page 1 of 3 PageID #: 3567



                 IN THE UNITED STATES DISTRICT FOR THE
                      EASTERN DISTRICT OF TEXAS,
                           SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
                                   §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                         NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

     RETZLAFF’S NOTICE OF INTENT TO SERVE SUBPOENAS DUCES TECUM

         1.     Pursuant to FED. R. CIV. P. 45(a)(4), all parties are hereby notified of

   defendant Thomas Retzlaff’s intent to serve subpoenas duces tecum upon the

   following:

         (i)    Mike Shackleford (or other custodian of records of the Oak Point
                Department of Public Safety), 100 Naylor Road, Oak Point, Texas
                75067; and

         (ii)   Kevin Palomino (or other custodian of records of the Federal Bureau
                of Investigation Joint Terrorism Task Force), One Justice Way,
                Dallas, Texas 75220.

         2.     Pursuant to FED. R. CIV. P. 45(a)(4), copies of the subpoenas are

   attached to this notice.   Documents sought include the January 2019 audio

   recording of plaintiff Jason Lee Van Dyke describing a plan to assassinate

   defendant Thomas Retzlaff, Retzlaff’s undersigned counsel, or others; a “yellow

   pad” seized incident to Van Dyke’s arrest for felony obstruction/retaliation; and

   related text messages and photographs in the possession of such organizations.
Case 4:18-cv-00247-ALM Document 147 Filed 03/30/20 Page 2 of 3 PageID #: 3568



   Respectfully submitted,



   By:           /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL
   State Bar No. 00787386
   Federal ID # 18465
   jdorrell@hanszenlaporte.com
   ANTHONY L. LAPORTE
   State Bar No. 00787876
   alaporte@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone 713-522-9444
   FAX: 713-524-2580
   ATTORNEYS FOR DEFENDANT TOM RETZLAFF




   Van Dyke v. Retzlaff
              Retzlaff’s Notice of Intent to Serve Subpoenas Duces Tecum
                                                                           2
Case 4:18-cv-00247-ALM Document 147 Filed 03/30/20 Page 3 of 3 PageID #: 3569



                                              CERTIFICATE OF SERVICE

          I certify that on         3-30       , 2020, the foregoing was electronically filed
   using the Court’s CM/ECF filing system, which will provide notice and a copy of this
   document to the following if a registered ECF filer in the United States District Court for
   the Eastern District of Texas, Sherman Division.

              Mr. Jason Lee Van Dyke
              Plaintiff, Pro Se
              108 Durango Drive
              Crossroads, Texas 76227
              Telephone: 469-964-5346
              FAX: 972-421-1830
              jasonleevandyke@protonmail.com



              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




   Van Dyke v. Retzlaff
              Retzlaff’s Notice of Intent to Serve Subpoenas Duces Tecum
                                                                                            3
